OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of contributing to the delinquency of a minor. The trial court assessed punishment, enhanced by one prior conviction, at thirty (30) days in the Harris County Jail. Appellant’s conviction was affirmed on appeal. Axelrod v. State, 764 S.W.2d 296 (Tex.App.—Houston [1st] 1988).
We granted appellant’s petition for discretionary review to examine the following ground for review: “The Court of Appeals erred in holding that the evidence was sufficient because there was no evidence of a voluntary act of omission by appellant as required by section 6.01 of the Penal Code.”
After careful review of the briefs and the Court of Appeals’ opinion, we have determined that appellant’s petition for discretionary review was improvidently granted.
Appellant’s petition for discretionary review is therefore ordered dismissed.
BERCHELMANN, J., not participating.